       Case 3:20-cv-00062 Document 35 Filed on 12/02/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           December 02, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                           GALVESTON DIVISION

 TREVON JOSEPH,                           §
                                          §
 VS.                                      § CIVIL ACTION NO. 3:20-CV-00062
                                          §
 WALMART INC., ET AL.                     §


                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

        On September 1, 2020, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(A). Dkt. 30. On November 17, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 34) recommending that Wal-Mart

Stores Texas, LLC’s Motion to Dismiss Plaintiff’s Third Amended Complaint (Dkt.

22) be granted in part and denied in part.

        No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

        (1)   Judge Edison’s memorandum and recommendation (Dkt. 34) is
              approved and adopted in its entirety as the holding of the court; and

        (2)   Wal-Mart Store’s motion to dismiss (Dkt. 22) is granted in part and
              denied in part. Specifically, the motion is granted with respect to
              Plaintiff’s negligent supervision and training claim, but the motion is
              denied with respect to Plaintiff’s malicious prosecution claim.
Case 3:20-cv-00062 Document 35 Filed on 12/02/20 in TXSD Page 2 of 2




                                            Dec. 2020.
                                 2nd day of ____
 Signed on Galveston Island this ___




                               ______________________________
                                    JEFFREY VINCENT BROWN
                                 UNITED STATES DISTRICT JUDGE




                                 2
